A construction is asked of the following clause of the will, viz.: "The plantation that my son George S. Settlemoir now lives on lying in Burke County 350 acres to be sold after he gets possession of the plantation that I now live on," etc. The ambiguity of meaning arises out of the total lack of punctuation in the sentence. A careful consideration of this clause, and of the whole will, does not fully satisfy us of the intention of the testator. Did he mean that only 350 acres, out of the plantation, should be sold, or did he mean that the plantation, estimated to contain 350 acres, should be sold? Both parties agree that the whole plantation, having been worked for a number of years as one farm, consisted of two adjoining tracts, one of 400 acres and the other 70 acres.
After much thought, we have concluded that the meaning of the testator was, that the entire plantation should be sold, and that the words "350 acres" are only an accumulative description of the property, and not of the amount of land intended to be sold; as much as to say, "I will that my plantation in Burke County, that is, 350 acres, be sold." Considering the designation of the number of acres as only an alternative description of the plantation, the rule of construction is well settled, that where there is in the first place an unambiguous and certain description of the thing, and afterwards another description which fails in certainty, *Page 267 
the latter shall be rejected. The authorities cited by the plaintiffs' counsel, as well as good sense, establish this proposition. That the testator meant that the whole plantation should be sold we think sufficiently appears from the following reasons:
1. The case agreed admits that the two tracts, one of 400 acres and the other of 70 acres, in all 470 acres, composed the "plantation" upon which the son George resided. The testator proceeds in the (399) same sentence thus: "and the balance of the land joining
George's plantation where he now lives in Burke County to be equally divided, etc." The testator in fact owner another tract of land joining
George's plantation. Now, if 350 acres are carved out of the "plantation" which consists of 470, there would be left remaining, 120 of the plantation undisposed of; for the words of the will, "the balance of my land joining George's plantation," do not embrace the plantation itself or any part of it, but do fit and embrace the other land, outside of, but joining the plantation. The contention of the defendants cannot prevail, unless they can show by some established rule of construction that "the balance of my land joining George's plantation" means not only the adjoining land, but a part of the plantation itself. But where the words of a will clearly embrace a particular thing, and do not embrace another, courts are not at liberty to change or enlarge the language of the testator so as to apply to and embrace the other thing; and especially is this so where neither the context of the will nor the general purpose of the testator requires such a construction. Nothing else appearing, the ordinary presumption is that a testator will make an equal distribution of his property among his children. By giving effect to the will as we construe it, we see little or no disparity between the devisees and bequests to them; for while the daughters get more land than two of their brothers, they get fewer slaves; and the other brother, George, apparently gets a larger share than either of the others. So the construction contended for by the defendants derives no support from the other provisions of the will.
2. If 350 acres of land are to be carved out of the plantation and sold, what part is it and how is it to be ascertained? The will does not designate the part, or make any provision for ascertaining and setting it apart. The case is unlike Harvey v. Harvey, 72 N.C. 570. (400) There the testator devised to his son A. 250 acres of land, including the buildings which he occupied, and to his son B. 250 acres, including the buildings where he resided, and the residue to be sold and the proceeds to be divided among his other children. The Court, after some hesitation, and that they might not declare the devises void for uncertainty, held that the children were tenants in common, and that it was competent for the court, by intervention of commissioners, to render *Page 268 
that certain which was before uncertain, and thus effectuate the intention of the testator. There the devises were certain to the extent that they included the buildings where each son resided, and thus constituting initial points from which the devises should be ascertained and made certain. But in our case there is no starting point from which the 350 acres can be laid off and set apart. It is true that the executors did carve out of the plantation and sell 350 acres of the land, but it was by a law unto themselves, and as they pleased. None of the parties interested could interpose and say that it should be taken from this or that part of the tract, because all were equally in the dark, where the will was silent.
We do not say that the construction contended for by the defendants would make the devise void for the uncertainty, though Blakeley v.Patrick, 67 N.C. 40; Grier v. Rhyne, 69 N.C. 346, and Pemberton v.McRae, 75 N.C. 497, are strong authorities to that effect; but in endeavoring to ascertain the intention of the testator, which certainly was that his will should take effect, we are not to suppose that he would make a disposition of any part of his property which would subject it to the risk of being declared void, as in Proctor v. Pool, 15 N.C. 370. On the contrary, we feel bound to give the same construction of (401) the will in this case as was given in Dodson v. Green, 15 N.C. 488;  Stowe v. Davis, 32 N.C. 431; Woods v. Woods,55 N.C. 420; Bradshaw v. Ellis, 22 N.C. 20. Woods v. Woods was a case much like the present, and we think is decisive of it. There the testator devised "the tract of land whereupon I now live and reside, containing 225 acres, more or less." The tract was made up of an original tract, and several others afterwards added, and which had been used by the testator as one plantation. It really contained between 400 and 500 acres, yet it was held that all was conveyed by the terms of the devise.
Our opinion upon the case agreed is that it was the intention of the testator that the whole plantation, composed of the 400-acre tract and the 70-acre tract, should be sold, and the proceeds divided between Sarah Mull and Agnes Settlemoir.
PER CURIAM.                                                Reversed.
Cited: McDaniel v. King, 90 N.C. 603; Caudle v. Caudle, 159 N.C. 55;Lumber Co. v. Lumber Co., 169 N.C. 275. *Page 269 
(402)